Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-15, 17-26 and 28-30 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended, recites method of wireless communication for determining control channel candidate allocation for set of CCs and communicating based on applied set of control channel candidates, including connection establishment via set of component carrier using carrier aggregation, where the set of CCs includes two CC with different sub-carrier spacing, determine CA limit for total number of configurable control channel candidates including BD or CCE; determining per-CC limit corresponding to per-CC number of control channel candidates configurable for each CC, determining applied set of control channel candidate by allocating control channel candidates across number of configured control channel candidates of the set of CCs based on CA limit to comply with per-CC limit, and exceeding per-CC limit for number of configured control channel candidates for at least one CC of the set of CCs. Claim 29 recites substantially similar limitations for apparatus. 



Prior art on record Seo teaches method of monitoring control channel in wireless access system including method of setting the number of max blind decoding times for UE common and specific search spaces, monitoring the search spaces based on the set number, and receiving downlink information based on blind decoding (abstract). Fig. 16-22 describe the carrier aggregation and setting the number of blind decoding times per CC. Para 297 indicates possibility of the number of max BD times for each CC being set to exceed the number of max BD times in reference case. However, the reference does not teach the CCs in the set of CCs having two different subcarrier spacing (SCS), or first subset of two or more CC including primary component carrier (PCC) and primary 

Prior art on record Ericsson (R1-1711480) teaches that the total number of BD across all the carrier is limited based on UE capacity and total number of blind decoding per slot when the UE is considered to do control channel monitoring per symbol, and the total number allowed to be slightly larger than the number of BD per slot when configured for monitoring PDCCH per slot (page 3). However, the reference does not teach the CCs in the set of CCs having two different subcarrier spacing (SCS), or first subset of two or more CC including primary component carrier (PCC) and primary secondary component carrier (PSCC) and the second subset of two or more CCs including one or more secondary component carriers (SCC).

Prior art on record He teaches the UE of NR processes, generates configuration of PDCCH monitoring in different search spaces set independently from one another; the PDCCH candidates in a slot across search spaces are configured, where based on priority, the UE can monitor or skip the candidate (abstract). Para 123: when UE monitors PDCCH candidates in the slots for CSS and USS which exceed the max number of candidates for max CCE across all CCs, the UE skips monitoring the PDCCH in USS. However, the reference does not teach the CCs in the set of CCs having two different subcarrier spacing (SCS), or first subset of two or more CC including primary component carrier (PCC) and primary secondary component carrier (PSCC) and the 

Upon further search, reference Xiao is considered. Xiao teaches configuring, by a network device, a plurality of serving cells for a terminal, where at least two of the plurality of serving cells have different subcarrier spacings; and determining, by the network device based on at least one of subcarrier spacings of the plurality of serving cells, a maximum number of physical downlink control channel PDCCH candidates monitored by the terminal in a unit time. According to this application, a maximum number of PDCCH candidates monitored by a terminal in one time unit can be determined when carriers for carrier aggregation correspond to different subcarrier spacings (abstract). However, the earliest filed date of the application (5/11/2018) is same as the earliest filing date of the instant application, and the application does not teach that the number of control channel candidate for at least one carrier exceeds the per-CC limit. 

The prior arts on record and further search on prior arts, fail to teach, alone or in combination, fails to teach the above mentioned claimed features, along with all other limitations as recited in independent claims 1, 25, 29-30; thus the claims 1, 25, 29 and 30 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        9/7/2021